THE CITY OF PITTSBURGH COMMISSION ON HUMAN RELATIONS, ON BEHALF OF SANJAY AND ANUPUMA GUPTA, CHENGXIANG ZHAI, YAN LIN, AND SABAN AND DURIYE TANICIYI
v.
ZYTNICK REALTY, INC., SHELDON F. ZYTNICK, JOEL F. ZYTNICK, JAY M. ZYTNICK, TRUSTEES OF THE ALLAN ZYTNICK TRUST FUND, AND ALLAN ZYTNICK
PETITION OF: PITTSBURGH COMMISSION ON HUMAN RELATIONS
No. 94 WAL 2007.
Supreme Court of Pennsylvania, Western District.
Decided: July 24, 2007.

ORDER
PER CURIAM.
AND NOW, this 24th day of July 2007, the Petition for Allowance of Appeal is DENIED.